MCDONALD, J.,
concurring and dissenting. I concur in part I of the majority opinion.
I respectfully dissent, however, as to part II.
This court granted the state’s petition for certification to appeal from the Appellate Court’s reversal of the defendant’s conviction as follows: “Did the Appellate Court properly conclude that (1) the trial court abused its discretion in denying the defendant’s motion for a *472continuance for DNA1 testing, and (2) the error was so prejudicial that it denied the defendant a fair trial?” State v. Brown, 238 Conn. 901, 677 A.2d 1376 (1996). This court has answered that question in the negative. Now, “[i]n the interests of judicial economy,” this court also upholds the trial court’s denial of the defendant’s motion for a new trial after his conviction based on those DNA results and affirms the judgment of conviction.
This court did not choose to decide this appeal itself when it was originally filed, but chose, instead, to transfer it to the Appellate Court. See General Statutes § 51-199 (c); Practice Book § 4023. The Appellate Court acted only upon the issue of whether a midtrial continuance for DNA testing should have been granted. This court thereupon voted to review that sole issue and directed the parties to brief that issue. State v. Brown, supra, 238 Conn. 901. Oral argument was scheduled as to that sole issue before this court.
Parties, and members of this court, should be able to rely on the orders of this court as to the issue to be briefed and to be argued. Our task is to decide those issues briefed and argued before us. The majority, I regret to state, fails to uphold that paramount principle. I believe the majority should have left part II to be decided by the Appellate Court upon our reversal of its decision as to part I.

 See footnote 1 of the majority opinion.